                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JOSEPH C. PERRY,

       Plaintiff,

v.                                                                 No. 18-cv-944 MV/KBM

NEW MEXICO CORRECTIONS DEPARTMENT,
and DAVID JABLONSKI

       Defendants.


     ORDER EXCUSING FURTHER OBLIGATIONS PENDING INITIAL REVIEW

       Before the Court is Plaintiff’s Civil Complaint alleging constitutional violations (Doc. 6-

1). Defendants removed the Complaint to Federal District Court on October 10, 2018. (Doc. 1).

Because Plaintiff is a prisoner who seeks redress from a governmental entity, the Court must screen

the Complaint pursuant to 28 U.S.C. § 1915A. Sua sponte dismissal is required if the Complaint

fails to state a cognizable claim or seeks monetary relief from a defendant who is immune. 28

U.S.C. §1915A(b). Section 1997(e) of Title 42 further provides that a defendant may decline to

reply to any action brought by a prisoner until the Court orders a response.             42 U.S.C.

§1997e(g)(1)-(2). Based on these authorities, it is appropriate to excuse all further obligations by

either party until after the Court completes the initial review process.

       IT IS ORDERED that until further Order by the Court, the parties are excused from any

pre-screening obligations, including responding to the other’s filings. The Court will enter a

separate order setting further deadlines once screening is complete.



                                               ____________________________________
                                               UNITED STATES MAGISTRATE JUDGE
